Citation Nr: 0331535	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-20 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to an increased evaluation for arthritis of 
the hands.

4.  Entitlement to an increased evaluation for urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On November 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Send the veteran another letter and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his right 
shoulder, left foot, hands, and 
urethritis problems since service 
discharge in August 1997.  Obtain records 
from each health care provider the 
veteran identifies.
To the extent he lists VA treatment 
obtain those records.  Request hospital 
summaries, complete clinical records, 
outpatient treatment records, X-ray and 
MRI reports.
If these records cannot be obtained and 
we do not have affirmative evidence that 
they do not exist, inform the veteran of 
the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that we will proceed to decide his/her 
appeal without these records unless 
he/she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.

2.  After records are obtained, please 
make arrangements with the appropriate VA 
facility(ies) for appropriate 
examinations (such as orthopedic and 
genitourinary examinations) to be 
conducted.  Specifically, the examiner(s) 
should enter opinions on the following:
(a)  The veteran should be afforded a VA 
examination to determine the nature, 
extent and etiology of right shoulder and 
left foot disabilities now present.  All 
indicated tests and studies should be 
completed and all findings reported in 
detail.  The examiner should be 
instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  Complete 
diagnoses should be provided.  On the 
basis of both the current examination 
findings and a thorough review of all 
records in the claims folder, the 
examiner should offer an opinion as to 
whether the veteran's symptoms in service 
represented any underlying chronic right 
shoulder and left foot disabilities and 
comment on the significance, if any, of 
the service medical records.  The 
examiner should describe the nature of 
the veteran's problems in detail, 
including any neurologic impairment as 
well as an assessment concerning the 
degree of pain and any functional loss 
resulting therefrom.  
The examiner should specifically answer 
the following:
i.  Identify all current right shoulder 
and left foot disabilities.
ii.  If the disabilities are considered 
traumatic in origin, the nature of the 
trauma and the source of the information 
relied upon should be indicated.  
iii.  For each disability identified, is 
it as likely than not that such 
disability is causally related to a 
disease or injury service?
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed (to include 
discussion of specific evidence of 
record, including service medical 
records).

(b)  With respect to the current severity 
of the service-connected bilateral hand 
arthritis, all appropriate radiographic 
and other diagnostic tests deemed 
necessary should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically, active 
and passive range of motion in degrees, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected hand 
arthritis.  The examiner should describe 
the nature of the veteran's problems in 
detail, including any neurologic 
impairment as well as an assessment 
concerning the degree of pain and any 
functional loss resulting therefrom.  
Handgrip, or impairment thereof should be 
noted.
The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, based upon the veteran's 
credible assertions and documented 
medical history, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely additional 
functional loss due to pain and any of 
the other factors noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express this in degrees of additional 
range of motion loss.  The bases for the 
conclusions reached should be stated in 
full.  The conclusions of the examiner 
should reflect review of the claims 
folder and the discussion of pertinent 
evidence.

(c)  The veteran should also be afforded 
a VA genitourinary examination to 
evaluate any voiding dysfunction due to 
urethritis. All indicated testing should 
be performed, including that bearing upon 
post voiding residuals, and uroflowmetry, 
including peak flow rate.
The examiner should specifically answer 
the following:
i.  Does the veteran have continual urine 
leakage, urinary incontinence, or stress 
incontinence due to urethritis which 
requires the wearing of absorbent 
materials?  If, so with how many changes 
per day?
ii.  Does the veteran have daytime 
urinary frequency due to urethritis, and 
if so with how many hours between 
voiding?
iii.  Does the veteran have nighttime 
urinary frequency due to urethritis 
prostatitis, and if so with how many 
awakenings per night to void?  If 
prostatitis is present, is it related to 
the urethritis?
iv.  Does the veteran have obstructive 
symptomatology due to urethritis with or 
without stricture disease requiring 
dilation 1 to 2 times per year? 
v.  Does the veteran have marked 
obstructive symptomatology due to 
urethritis (hesitancy, slow or weak 
stream, decreased force of stream) with 
any one or combination of the following:  
1) post void residuals greater than 150 
cubic centimeters; 2) uroflowmetry; 
marked diminished peak flow rate (less 
than 10 cubic centimeters per second); 3) 
recurrent urinary tract infections 
secondary to obstruction; or 4)  
stricture disease requiring periodic 
dilatation every 2 to 3 months. 
vi.  Does the veteran have urinary 
retention requiring intermittent or 
continuous catheterization; or recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive 
management.

The bases for the conclusions reached 
should be stated in full.  The 
conclusions of the examiner should 
reflect review of the claims folder and 
the discussion of pertinent evidence.

Send the claims folder to the examiners 
for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





